DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/550,550, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The recited distribution of the bores in a perimeter of a polygonal shape is not supported by the disclosure of the prior filed application.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: the recited distribution of the bores in a perimeter of a polygonal shape is not supported by the disclosure of the prior filed application.

Information Disclosure Statement
The information disclosure statements (IDSs) dated 6/4/2021, 12/15/2021, and 10/5/2022 have been received and considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the arrangement of the plurality of inlet and/or outlet bores along a perimeter of a polygonal shape from claims 1, 11, and 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-14, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, and 18 of U.S. Patent No. 11,054,045.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 1 of the instant application recites substantially similar limitations to that of claim 1 of the ‘045 patent.  However, claim 1 of the instant application recites the bores arranged along a perimeter of a polygonal shape while claim 1 of the ‘045 patent recites the bores arranged in a curved shape.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the ‘045 patent by having the bores arranged in a polygonal shape instead of in a curved shape, since a change of shape has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the bores arranged in a functionally similar manner but in a polygonal shape which is easier to manufacture as the bores can be laid out in a polygon on the block and then drilled instead of having to be measured around a curvature.
Regarding claim 2 of the instant application, it would have been further obvious to one having ordinary skill in the art to further modify claim 1 of the ‘045 patent such that both the inlet and outlet bores are arranged along a perimeter of first and second polygons since a change of shape has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the bores arranged in a functionally similar manner but in a polygonal shape which is easier to manufacture as the bores can be laid out in a polygon on the block and then drilled instead of having to be measured around a curvature.
Regarding claim 3 of the instant application, see claim 2 of the ‘045 patent.
Regarding claim 4 of the instant application, see claims 2 and 4 of the ‘045 patent.
Regarding claim 6 of the instant application, see claim 5 of the ‘045 patent.
Regarding claim 7 of the instant application, see claim 6 of the ‘045 patent.
Regarding claim 8 of the instant application, see claim 7 of the ‘045 patent.
Regarding claim 9 of the instant application, see claim 8 of the ‘045 patent.
Regarding claim 10 of the instant application, see claim 9 of the ‘045 patent.
Regarding claim 11 of the instant application, claim 10 of the ‘045 patent recites substantially similar limitations to that of claim 10 of the ‘045 patent.  However, claim 11 of the instant application recites the bores arranged along a perimeter of a polygonal shape while claim 10 of the ‘045 patent recites the bores arranged in a curved shape.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10 of the ‘045 patent by having the bores arranged in a polygonal shape instead of in a curved shape, since a change of shape has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the bores arranged in a functionally similar manner but in a polygonal shape which is easier to manufacture as the bores can be laid out in a polygon on the block and then drilled instead of having to be measured around a curvature.
Regarding claim 12 of the instant application, see claim 11 of the ‘045 patent.
Regarding claim 13 of the instant application, see claim 12 of the ‘045 patent.
Regarding claim 14 of the instant application, see claim 10 of the ‘045 patent.  However, claim 10 of the ‘045 patent does not appear to recite the inlet bore being annular.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify claim 10 of the ‘045 patent such that the inlet bore is annular, since a change of shape of a component has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the inlet bore be of a well known and easy to manufacture shape that can carry fluid in a laminar manner.
Regarding claim 16 of the instant application, it would have been further obvious to one having ordinary skill in the art to further modify claim 10 of the ‘045 patent such that both the inlet and outlet bores are arranged along similar polygonal shapes since a change of shape has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the bores arranged in a functionally similar manner but in a polygonal shape which is easier to manufacture as the bores can be laid out in a polygon on the block and then drilled instead of having to be measured around a curvature.
Regarding claim 17 of the instant application, claim 18 of the ‘045 patent recites substantially similar limitations to that of claim 17 of the ‘045 patent.  However, claim 17 of the instant application recites the bores arranged along a perimeter of a polygonal shape while claim 18 of the ‘045 patent recites the bores arranged in a curved shape.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17 of the ‘045 patent by having the bores arranged in a polygonal shape instead of in a curved shape, since a change of shape has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the bores arranged in a functionally similar manner but in a polygonal shape which is easier to manufacture as the bores can be laid out in a polygon on the block and then drilled instead of having to be measured around a curvature.
Regarding claim 18 of the instant application, since the structure of that of claim 17 of the ‘045 patent as modified above is the same as that of claim 18 of the instant application, the diameter of the plurality of inlet bores is seen to be capable of or configured to prevent permanent deformation of the diaphragm.

Claims 1-2, 6, 8, 11-12, 16-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 12, and 19-20 of U.S. Patent No. 10,393,276.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 1 of the instant application recites substantially similar limitations to that of claims 1 and 8 of the ‘276 patent.  However, claim 1 of the instant application recites the bores arranged along a perimeter of a polygonal shape while claims 1 and 8 of the ‘276 patent recite the bores arranged in a circular shape.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 8 of the ‘276 patent by having the bores arranged in a polygonal shape instead of in a circular shape, since a change of shape has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the bores arranged in a functionally similar manner but in a polygonal shape which is easier to manufacture as the bores can be laid out in a polygon on the block and then drilled instead of having to be measured around a circle.
Regarding claim 2 of the instant application, it would have been further obvious to one having ordinary skill in the art to further modify claims 1 and 8 of the ‘276 patent such that both the inlet and outlet bores are arranged along a perimeter of first and second polygons since a change of shape has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the bores arranged in a functionally similar manner but in a polygonal shape which is easier to manufacture as the bores can be laid out in a polygon on the block and then drilled instead of having to be measured around a curvature.
Regarding claim 6 of the instant application, see further details recited in claim 1 of the ‘276 patent.
Regarding claim 8 of the instant application, see claim 9 of the ‘276 patent.
Claim 11 of the instant application recites substantially similar limitations to that of claims 12 and 19 of the ‘276 patent.  However, claim 11 of the instant application recites the bores arranged along a perimeter of a polygonal shape while claims 12 and 19 of the ‘276 patent recite the bores arranged in a circular shape.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 12 and 19 of the ‘276 patent by having the bores arranged in a polygonal shape instead of in a circular shape, since a change of shape has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the bores arranged in a functionally similar manner but in a polygonal shape which is easier to manufacture as the bores can be laid out in a polygon on the block and then drilled instead of having to be measured around a circle.
Regarding claim 12 of the instant application, see further details recited in claim 12 of the ‘276 patent.
Regarding claim 16 of the instant application, it would have been further obvious to one having ordinary skill in the art to further modify claims 12 and 19 of the ‘276 patent such that both the inlet and outlet bores are arranged along similar polygonal shapes since a change of shape has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the bores arranged in a functionally similar manner but in a polygonal shape which is easier to manufacture as the bores can be laid out in a polygon on the block and then drilled instead of having to be measured around a circle.
Claim 17 of the instant application recites substantially similar limitations to that of claims 12 and 19 of the ‘276 patent.  However, claim 17 of the instant application recites the bores arranged along a perimeter of a polygonal shape while claims 12 and 19 of the ‘276 patent recite the bores arranged in a circular shape.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 12 and 19 of the ‘276 patent by having the bores arranged in a polygonal shape instead of in a circular shape, since a change of shape has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the bores arranged in a functionally similar manner but in a polygonal shape which is easier to manufacture as the bores can be laid out in a polygon on the block and then drilled instead of having to be measured around a circle.
Regarding claim 18 of the instant application, , since the structure of that of claims 12 and 19 of the ‘276 patent as modified above is the same as that of claim 18 of the instant application, the diameter of the plurality of inlet bores is seen to be capable of or configured to prevent permanent deformation of the diaphragm.
Regarding claim 20 of the instant application, see claim 20 of the ‘276 patent.

Allowable Subject Matter
Claims 5, 13, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-4, 6-12, 14, 16-18, and 20 would be allowable if the above double-patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination fails to teach or disclose the applicant’s claimed invention, including, and in combination with other recited limitations, the valve block with fluid transfer plate and pressure plate and the pressure plate having a plurality of recesses fillable with a material and the fluid transfer plate having inlet and outlet channels, a plurality of inlet bores, a plurality of outlet bores, at least either the plurality of inlet bores or plurality of outlet bores being arranged along a circumference of a polygonal shape, diaphragm, and recess controlling fluid flow through the inlet bore(s) to the outlet bore(s).
The independent claims in the instant application are substantially similar to the independent claims of the issued ‘045 patent except for the arrangement being polygonal instead of curved.
Schmitt (U.S. 4,274,452) discloses a block with diaphragm and plural inlet and outlet bores.  However, the bores are arranged linearly and not along a circumference of a polygon, which, per definition, is seen to require at least three sides.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harbrecht et al. (U.S. 10,451,188) and Harbrecht et al. (U.S. 11,174,952) both disclose high flow blocks with multiple inlet and outlet ports with circular shapes.  Both have inventors common to the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753